Citation Nr: 9931214	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) pension benefits in the calculated 
amount of $344.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in December 1997, by 
the Committee on Waivers and Compromises (Committee) of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 



FINDINGS OF FACT

1. In July 1996, the RO granted entitlement of death pension 
benefits effective from June 1st, 1996.

2. In February 1997, the appellant submitted an Eligibility 
Verification Report (EVR) which noted receipt of Social 
Security Administration (SSA) benefits.

3. Later in February 1997, the RO informed the appellant that 
additional information was necessary regarding her SSA 
benefits and that current payments may be in excess of the 
allowable amount.

4. In June 1997, after review of the appellant's EVR, the RO 
informed the appellant that her income was above the limit 
and that an adjustment would result in an overpayment.

5. In June 1997, the appellant was informed of an overpayment 
in the amount of $344.00.

6. In a Financial Status Report submitted in July 1997, with 
the request for waiver of the outstanding indebtedness, 
the appellant reported that her monthly income exceeded 
her monthly expenses by approximately $130.00.

7. In her Notice of Disagreement received by VA in January 
1998, the appellant updated her financial status and 
reported that her monthly expenses exceeded her monthly 
income by approximately $212.12.

8. In her VA Form 9, Substantive Appeal received by VA in 
March 1998, the appellant reported additional health 
related expenses and indicated that recovery of the 
outstanding indebtedness would result in undue financial 
hardship.

9. The record reflects no evidence of fault on the part of 
the appellant in the creation of the outstanding 
indebtedness and recovery of the overpayment would result 
in undue financial hardship.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits is against 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107(b), 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  Her assertions regarding the cause of 
the overpayment and the undue financial hardship which would 
result if collection was pursued are deemed to be plausible.  
The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the VA's duty to assist as mandated 
by 38 U.S.C.A. § 5107(a).

Initially, the Board concludes that no fraud, 
misrepresentation or bad faith was involved in the creation 
of this overpayment and thus, consideration of wavier of 
recovery under the standard of equity and good conscience is 
not precluded by law.  38 C.F.R. § 1.965(b).  

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c).

"Equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would nullify the objectives for which the benefits were 
intended; unjust enrichment to the debtor; and whether 
reliance on VA benefits resulted in the debtor's 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

After review of the evidence of record, the Board concludes 
that entitlement to waiver of recovery of the outstanding 
indebtedness in the amount of $344.00 is warranted in this 
case.  The Board can find no fault on the part of the 
appellant in the creation of the debt.  Although her income 
was shown to exceed the applicable limit by $344.00 due to 
the receipt of SSA benefits from June to December 1996, the 
appellant stated that she misunderstood the reporting 
requirements and that they essentially had not been explained 
to her.  She testified at her hearing before the undersigned 
Member of the Board that during her husband's terminal 
hospitalization at a VA facility, she discussed her 
entitlement with someone working at the hospital.  
Consequently, she thought VA was aware of the SSA payments 
and was confused about the necessity to inform the RO about 
this income.  In her first EVR she reported the additional 
SSA income and the overpayment was identified.

The Board is unable to conclude that there is any fault on 
the part of the appellant in the creation of the overpayment 
in light of the above circumstances viewed in the context of 
the widow's first contact with VA regarding the pension 
process and all of the complexities inherent therein.  The 
appellant testified that it was her belief that VA was aware 
of her SSA benefits given that she discussed the receipt of 
those benefits with an unidentified individual, presumably a 
VA employee, at the VA medical center where her husband died.  
The Board believes that it is not unreasonable for someone in 
her circumstances to conclude that contact with anyone in an 
official capacity at a VA facility would be the same as 
having contact with the RO and that any information provided 
to that individual would equate to awareness of that 
information on the part of the RO.  When viewed in light of 
the appellant's report of the SSA income in question on her 
first EVR submitted to the RO in February 1997, no basis for 
the assignment of fault on the part of the appellant can be 
found.  In reaching this conclusion, the Board places 
particular emphasis upon the appellant's sworn testimony 
which is deemed to be persuasive in the absence of any 
additional evidence to the contrary.

The Board further notes that while the appellant reported a 
small surplus of monthly income over monthly expenses on her 
FSR dated in July 1997, subsequent FSR's submitted in January 
and March 1998 as well as September 1999, reflect that the 
appellant has experienced changing financial circumstances 
and that her monthly expenses currently exceed her monthly 
income, in part, due to an increase in medical expenses.  
While it might be argued that the appellant could, with 
extremely careful budgeting, make repayments while 
maintaining the necessities of everyday life, the Board 
concludes that it is not purpose of this program to place an 
individual who is already in a marginal financial situation, 
into greater fiscal jeopardy.

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is in order, based on 
the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the outstanding indebtedness in the 
amount of $344.00 is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

